Title: Enclosure: Farmers-General to Chalon, 18 November 1789
From: Farmers-General
To: Chalon, M.


EnclosureFarmers-General to Chalon

Le 18e. Nove. 1789.

Vous nous faites part, Monsieur, par votre Lettre du 10. De ce mois de la demande qui vous a été faite par M. de La Motte Négociant de  Votre Ville relativement à L’Armement de plusieurs Navires François qu’il se propose d’expédier pour aller chercher des Grains dans L’Amérique Septentrionale. Vous nous marquez que c’est ce Négociant qui a été chargé par M. de Jefferson de vous présenter les Capitaines Américains qui ayant apporté des Tabacs au Havre voudroient Charger à Honfleur de Sels en retour aux conditions dont nous étions convenus ici avec l’Envoyé des Etats unis, et vous ajoutés que M. de la Motte espere que nous ne serons pas moins disposé a faciliter les Armements François pour une destination aussi privilégiée dans ce moment que celle de l’importation des Bleds dans le Royaume, en fournissant à ces Navires quelques Carguaisons de Sel qu’ils prendroient à Honfleur et qu’ils exporteroient en Amerique, le Bénefice qu’ils pourroient faire sur cette Spéculation Le mettroit à meme de Vendre à meilleur marché les Bleds qu’ils raporteroient en retour.—Nous desirerions beaucoup, Monsieur, pouvoir entrer dans Les Vues de M. de La Motte mais nous vous Observerons que nous n’avons Jamais été dans l’usage de Vendre des Sels au Commerce, que ceux que nous faisons venir chaque année au Havre et à Honfleur, Sont destinés en entier à l’aprovisionnement des Gabelles, que ce n’étoit que par une condescendance Particuliere pour la demande de M. de Jefferson Envoyé des Etats unis, que nous avions consenti à faire délivrer à honfleur à quartre à Cinq Navires Américains qui avoient aporté des Tabacs au Havre, Six a Sept Cent muids de Sel dont nous nous trouvions pour le moment dans le cas de pouvoir disposer pour cet usage, en arrêtant l’Envoy qui s’en faisoit dans ce tems là à Dieppedalle. Ces Navires Americains étant repartis sans charger les dits Sels, que nous leur avions destinés, ils ont été expédiés pour Dieppedalle, en sorte que nous n’avons plus dans ce moment à Honfleur que deux mille muids de Sel. Il en faut, comme vous savez, prés de 1800 mds. pour l’aprovisionnement nécessaire de deux années dans ces Dépots qui doivent fournir Les Greniers de la Basserive de la Seine dans la proportion d’environ neuf cent muids par an. Il n’y a donc qu’un Excédent de deux Cent muids dont une partie sera consommée par le Déchet que ces Sels Suporteront.
Cette Explication que nous vous prions de transmettre à M. de la Motte lui Justifiera L’impossibilité absolüe où nous sommes de lui procurer la facilité qu’il auroit desirée pour sa Speculation, mais il lui est facile d’envoyer ses Navires charger des Sels à Brouage d’où ils continüeront Leur route pour l’Amérique Septentrionale. Vous devez le prevenir aureste, s’il n’en étoit pas informé, que les Sels par le Manque absolu de la Récolte de cette année, ont considerablement renchéri, puis qu’on nous mande que Le muid ras que nous avions acheté au mois de Janvier dernier au prix de 9.₶ rendu à bord, se vend presentement 22.₶, et qu’il est apparent que ce prix s’elevera encore. Ces Sels nous reviendront ainsi pour Le fournissement de l’année prochaine à plus de 90.₶ Le muid de Paris rendû à Honfleur, et si d’après ce que nous avons dit ici a M. de Jefferson, quelques Capitaines Americains ayant aporté des Tabacs au Havre, venoient à nous demander à charger des Sels à Honfleur au mois de mai prochain, tems où nous commenceront à en recevoir de Brouage, nous ne pourrions  les leur vendre moins de Cent Livres le muid de Paris. C’est ce que nous vous prions de faire connoitre à M. de la Motte Correspondant de M. de Jefferson, aussi qu’il lui en ecrive, S’il le Juge necessaire.


Signé
Delahante
Taillepied



Demontilar
Puissant



Couturier
Couturier



St.Amand



